The petitioner is the owner of a parcel of land located on Game Farm Road in the Town of Pawling which totals slightly more than 16 acres and which is improved by a single-family home. On or about February 18, 1986, he submitted a proposed subdivision plan of this property to the Planning Board of the Town of Pawling. The planning board rejected this proposed subdivision, citing environmental and safety reasons and the petitioner’s noncompliance with certain town zoning laws.
A review of the record reveals that the decision was based on valid and reasonable grounds (see, Matter of Currier v Planning Bd., 74 AD2d 872, affd 52 NY2d 722, rearg denied 52 NY2d 1072; Matter of Diamond v Specter, 39 AD2d 942,943, affd 32 NY2d 811). Accordingly, the planning board’s decision was not arbitrary or capricious and the petition was properly dismissed (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181).
*667We note furthermore that the petitioner’s assertion that the planning board subordinated its own sound judgment to the will of objecting neighbors is not preserved for appeal as it was not raised before the Supreme Court, Dutchess County (see, Matter of Robusto v Tibbetts, 277 App Div 1008).
We have considered the petitioner’s remaining contentions and find them to be without merit. Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.